 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilkes-Barre Publishing Company and Dorothy KayMartin. Case 4-CA-12289March 7, 1983DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINS AND ZIMMERMANOn October 20, 1982, Administrative Law JudgeJoel A. Harmatz issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed cross-exceptions and a supportingbrief and a brief in answer to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, cross-ex-ceptions, and briefs and has decided to affirm therulings,' findings,2and conclusions of the Adminis-trative Law Judge and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I Respondent contends that the Administrative Law Judge denied it"due process and requisite fundamental fairness" by dismissing its motionto require the General Counsel "to disclose any and all material evidence...which is exculpatory in nature." As we are dismissing the complaintherein, we deem it unnecessary to rule on the Administrative LawJudge's denial of said motion.2 We agree with the Administrative Law Judge that Respondent, theowner of the Times Leader, did not violate the Act by discharging Doro-thy Kay Martin, a strike replacement, because she placed an advertise-ment promoting her private business in Citizen's Voice, a competingnewspaper, which was organized, managed, and produced by Respond-ent's striking employees. In this connection, the Administrative LawJudge properly found that Martin's placement of the advertisement forthe sole purpose of furthering her personal business interest was not anactivity protected by Sec. 7 of the Act. However, we do not rely on theAdministrative Law Judge's additional finding that "the discharge wasnot shown to have been motivated by any continuing hostility on Re-spondent's part toward the strikers" Although Respondent may havebeen so motivated, the crucial and determinative consideration on whichwe rely in finding no violation is that Martin's conduct was not protectedbecause it did not constitute concerted activity for the purpose of collec-tive bargaining or aiding the strikers.266 NLRB No. 87DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: Thisproceeding was heard by me in Wilkes-Barre, Pennsylva-nia, on August 19, 1982, upon an unfair labor practicecharge filed on July 30, 1981, and a complaint whichissued on December 22, 1981, alleging that Respondentviolated Section 8(a)(3) and (1) of the National LaborRelations Act, as amended, herein called the Act, by dis-charging Dorothy Kay Martin "because it believed that...[she] ...sympathized with and supported theUnion." In its duly filed answer, Respondent denies thatany unfair labor practices were committed. Followingclose of the hearing, briefs were filed on behalf of theGeneral Counsel and Respondent.Upon the entire record in this proceeding, includingmy opportunity directly to observe the witnesses whiletestifying and their demeanor, and upon consideration ofthe post-hearing briefs, it is hereby found as follows:FINDINGS OF FACTI. JURISDICTIONRespondent is a Pennsylvania corporation engaged inthe business of publishing a daily newspaper in Wilkes-Barre, Pennsylvania. In the course of said operation,during the calendar year preceding issuance of the com-plaint, Respondent derived gross revenues exceeding$500,000 and purchased and received at its Wilkes-Barre,Pennsylvania, facility products, goods, and materials ex-ceeding $50,000 in value which were shipped directlyfrom points located outside the Commonwealth of Penn-sylvania.The complaint alleges, the answer admits, and I findthat Respondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II1. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat Wilkes-Barre Printing Pressmen and AssistantsUnion, Local 137, herein called the Union, is, and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICEThis case presents a novel question as to whether Re-spondent violated the Act by discharging strikebreakerMartin because she placed an advertisement in a compet-ing newspaper, which in substantial respects was orga-nized, managed, and produced by Respondent's strikingemployees.By way of background, it is noted that Respondentpublishes a daily, except Sunday, newspaper called theTimes Leader, a publication whose principle focus is theadvertiser and reader in the immediate community ofWilkes-Barre, Pennsylvania. For several decades prior to1978, the Times Leader had been the only daily periodi-cal published in that market.438 WILKES-BARRE PUBLISHING CO.Also prior to 1978, Respondent's employees were rep-resented by four different labor organizations. Apparent-ly in connection with a collective-bargaining dispute, onOctober 6, 1978, the employees struck. Shortly after thestrike began, and in October 1978, a new daily newspa-per appeared in Wilkes-Barre. It was called the Citizen'sVoice and like the Times Leader was published on adaily, except Sunday, basis. The former was published bya corporate entity known as the Wilkes-Barre Council ofNewspaper Unions, which was incorporated by four in-dividuals, each of whom was a former employee of Re-spondent, and participant in the strike. The staff of theCitizen's Voice, from its inception, had been composedpartially of striking employees.Since October 1978, picketing has continued at Re-spondent's premises in Wilkes-Barre. During that sameperiod, the Citizen's Voice has continued to engage indirect competition with the Times Leader in every re-spect including advertising, readership, circulation, andnews coverage. As should be obvious, the new newspa-per has grown to a level presenting serious competitionin what would appear to be a circumscribed market area.(See ALJ Exh. 2.)Charging Party Martin was hired by Respondent as apermanent strike replacement on December 4, 1978. Shewas discharged on May 21, 1981. Prior thereto, for some2-1/2 years she crossed the picket line on a daily basis toreport for work, and had no apparent allegiances or tiesto any of the aforementioned labor organizations or strik-ers. 'Prior to the discharge, in addition to her employmentwith Respondent, Martin operated an independent busi-ness in the form of an ice cream/hot dog stand at Har-vey's Lake, Pennsylvania, a resort located near Wilkes-Barre. To promote the stand, Martin elected to sponsor aflea market in an adjacent parking lot at Harvey's Lakeon May 24, 1981.2 The flea market was advertised byMartin in the May 21 edition of both the Citizen's Voiceand the Times Leader.3The ad placed in the Citizen's Voice was discoveredby Respondent's officials that same day. In connectiontherewith, also on May 21, Martin had several conversa-tions with Richard Connor, Respondent's publisher.Martin described the first such conversation as follows:Q. Could you tell us what was said, and bywhom?A. Mr. Connor asked me if I had placed the ad inthe Citizen's Voice, and I told him yes, I did. Atthat point, he asked me who paid me.I explained to him that the Times Leader paid me,but that my business and my profession were twoMartin worked in the collective-bargaining unit formerly representedby the Newspaper Guild of Wilkes-Barre, Local 120. In February 1980,that Union was decertified as the statutory representative of said unit inan election conducted by the National Labor Relations Board.2 All dates refer to 1981 unless otherwise indicated3 Martin used her own name to place the ad in the Times I eader. Sheused someone else's name in placing the ad in the Citizen's Voice out ofconcern that the latter might use the fact that an employee of Respond-ent placed such an ad as a further item of propaganda against the TimesLeader.separate entities. He explained to me that the solepurpose of the Citizen's Voice is to put the TimesLeader out of business, and that by placing an ad inthe Citizen's Voice, I had allowed them to buy onemore piece of paper, one more pencil, and stay inbusiness one second longer.At that point, he told me that this is a war, and Igave weapons to the enemy, and he charged mewith an act of treason. He told me that he wouldhave to meet with administrative personnel todecide what to do with me, but that he was afraidthat he would have to ask me to leave the paper.Q. And did you say anything in response to thesecomments~by Mr. Connor?A. I told Mr. Connor that I didn't realize he feltas strongly as he did about it, and that now that Iknew, I could assure him it would never happenagain.Martin then returned to her work area, but whiletaking a coffeebreak encountered Connor who apparent-ly was en route to the office of Personnel DirectorDaris. At that point, according to Martin's uncontradict-ed testimony, the following conversation ensued:Q. Did you and Mr. Connor have a conversationat that point?A. Yes. I stopped Mr. Connor and I asked-Itold him that I did not place the ad in the Citizen'sVoice out of disloyalty for the Times Leader and Ihoped he didn't believe that. I told him that if Ididn't believe in the "Times Leader" I wouldn'thave worked there for two-and-a-half years.I told him that I was sorry it had happened, but Iwanted him to know that I didn't do it out of dis-loyalty for the Times Leader.Q. Did Mr. Connor respond?A. He told me that he couldn't believe that. Itwas a very serious matter and they were going tohave a meeting to discuss what to do with me.Martin was informed of her discharge in a confrontationwith Connor which occurred about 10 minutes later.Martin's testimony as to what transpired on that occasionis set forth below:Mr. Connor ...told me that this was a very seri-ous matter and that he was afraid he would have toask me to leave the Times Leader. I told him thenthat I was not going to quit that job. I did not wantto quit the job.And he said to me that, "I'm telling you to leave.You're fired."At that point I asked Mr. Connor if there wasn'tsomething else we could do, and he said to me,"There's nothing else I'm willing to do. I don't be-lieve in suspensions." At that point he told me toclean out my desk, pick up my paycheck from the439 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersonnel director, and that would be my last dayof work.4Beyond the foregoing, it was conceded that Respond-ent had no written policy restricting employees fromplacing advertisements in rival newspapers including theCitizen's Voice. It is also clear that Martin placed the adin both newspapers solely to promote the flea marketand her personal business pursuits. She had no intentionof aiding the strikers and, in the total circumstances, it isentirely unlikely that Respondent's officials would haveinterpreted the advertisement as having been for reasonsother than Martin's desire to reach as many readers aspossible. Finally, there is no dispute that Martin's termi-nation was triggered solely by her having placed the ad-vertisement in the Citizen's Voice.Respondent defends on various grounds, including ob-servation that Martin had no intention to engage in activ-ity in aid of the strike or striking employees, but actedsolely in pursuit of her personal business interests in uti-lizing the circulation strength of the Citizen's Voice.Thus, Respondent contends that a discharge, so ground-ed, is beyond statutory proscriptions. The General Coun-sel, on the other hand, argues that Martin's placement ofthe ad in the Citizen's Voice was a "financial contribu-tion" to the strikers or their union and hence, irrespec-tive of her intent, was protected by Section 7 of the Act.The view that Board remedies are available to thosewho, without intent or purpose, engage in conductwhich in effect supports employees engaged in protectedactivity, is urged upon me on the basis of precedent in-volving employees disciplined for refusing to crosspicket lines5or who engage in conduct at the site of andassociated with an immediate boycott.6As observed bythe General Counsel, the Board has stated in such a con-text that it is the nature of the employee's activity, as dis-tinguished from intent, which determines protectedstatus.7However, the cases cited by the General Counselin this respect are viewed as inapposite. Unlike a refusalto cross a protected picket line or other forms of supportof a boycott, the placement of an advertisement in anewspaper, even if the latter is formed and maintainedby strikers, is viewed as too remote from activity pro-tected by Section 7 of the Act to be deemed protected.The Citizen's Voice is an entrepreneural venture which,though derived from strike action, has achieved solidfoundation as a business rival of Respondent. To theextent that strikers are involved, their abilities, experi-ence, and resources have been channeled into a productwhich in very real terms competes with the TimesLeader for revenues in a market coextensive with thathistorically served by the latter. The question presentedis whether "concerted activities for the purpose of col-lective bargaining or other mutual aid or protection ...4 Before leaving that day, Martin testified to further iconfrontatitonswith Connor in connection with her request for Written documentation ofthe reason for her discharge. Those encounters are not viewred as contlribh-uting materially to the issues presented5 See, e g. Browning-hIerris Industries. Chemnial Services. Inc.. 259NLRB 60 (1981).6 See Coor Containler Company, 238 Nl RB 1312. 1318 (1978)7 See Smithfield Packing Co. 258 NLRB 261 (1981); Brown & Root,Inc., 246 NLRB 31. 36 37 (1979), and Ohio Va/'lle Graphi, Arts; IL,. 234NLRB 493 (1978)ought to be extended to favor one business competitorover another simply because the former was organizedand maintained by aggrieved employees of the latter. Toask the question is to answer it.Board precedent is not insensitive to the possibilitythat, under the guise of protected activity, a conflict ofinterest or indeed even business advantage might be fos-tered through intervention of statutory remedies. See,e.g., Bausch & Lomb Optical Company, 108 NLRB 1555(1954). Thus, the Board has held that "an employer isjustified in refusing to bargain with a Union which is en-gaged in a directly competitive business, even though theUnion has not abused its power as a labor organization inpursuit of business objectives." See also Visiting NursesAssociation. Inc. Serving Alameda County, 254 NLRB 49(1981). It would be difficult to conceive of a more clear-cut example of a "directly competitive business" thanthat presented by the Citizen's Voice. The discharge ofan employee for patronizing the latter was no more aninterference with statutory guarantees than other formsof competitive pressure that might be invoked by Re-spondent designed to neutralize the strength and marketinfluence of the Citizen's Voice. In short, Respondentwas free to meet the competitive challenge presented bythe latter without limitation or constraint from the Na-tional Labor Relations Act. The newspaper founded andmaintained by the strikers is not, for purposes of Section7 of the Act, the analogue of strike action, and hence,contrary to the General Counsel, Martin's placement ofthe ad did not have inherent characteristics of statutorillyprotected conduct.This, however, does not end the inquiry. For the Gen-eral Counsel argues that, even if Martin's conduct is notviewed as protected, the violation nonetheless is substan-tiated on evidence that Respondent terminated her be-cause it "believed" that she placed the advertisementwith the intention of aiding the striking employees andunion in connection with the underlying labor dispute.The facts, however, warrant no such finding. There is nobasis on this record for assuming that management sus-pected that Martin held allegiance or sympathy towardthe strike, the strikers, or the striking unions. Indeed, as astrike replacement, who crossed the picket line everyday for the 2-1/2-year duration of her employment, herdeportment hardly reflected a prolabor posture. Herentire course of conduct convincingly attested to theprobability and truthfulness of her explanation to Connorthat she patronized the Citizen's Voice solely to furtherher personal business interest.In what appears to be a final thrust, the General Coun-sel urges that, even if Respondent did not believe thatMartin was engaged in protected activity, the dischargeshould be deemed unlawful as motivated by a continuingvendetta against the strikers. To support such an infer-ence the General Counsel argues that Connor "reactedso vehemently" not because of the "inconsequential lossof business" produced by the advertisement, but becauseof the "prolonged labor dispute which had spawned theCitizen's Voice." Here again, the General Counsel's viewis lacking in merit. Connor's emotional and perhaps evenirrational response was not beyond comprehension in the440 WILKES-BARRE PUBLISHING CO.circumstances. The Citizen's Voice was Respondent'ssole rival based in Wilkes-Barre whose publication pri-marily was addressed to the readers and advertisers inthat immediate locale. Common experience leads to therealization that few municipalities comparable in size toWilkes-Barre are capable of supporting more than onedaily newspaper in this day and age. On all appearances,the Citizen's Voice is and has been a successful venture,and one which imposes a serious threat to the competi-tive position, profitability, and perhaps even the exist-ence of the Times Leader. Respondent's sensitivity in thelight of these facts does not impel a conclusion thatConnor was provoked by considerations other than hos-tility toward a new, but significant, competitive force ina market which for some 40-50 years had been the ex-clusive realm of Respondent.8In my opinion, the Gener-al Counsel's view of the evidence is founded on littlemore than speculation and flirtation with an unwarrantedsubstitution of business judgment.For the foregoing reasons, it is found that Martin didnot engage in activity protected by Section 7 of the Act,that Respondent did not believe that she had done so,and that the discharge was not shown to have been moti-vated by any continuing hostility on Respondent's parttoward the strikers. Accordingly, the allegation that Re-h See Wolf Street Supermarkets. Inc. d b/a Jim's Big M.: and Big A. Su-permarkers, Inc., 264 NLRB 1124, fn 2 (1982).spondent violated Section 8(a)(3) and (I) of the Act bydischarging Martin shall be dismissed.CONCLUSIONS OF LAW1. Wilkes-Barre Publishing Company is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. Wilkes-Barre Printing Pressmen and AssistantsUnion, Local 137, is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent Wilkes-Barre Publishing Company didnot violate Section 8(a)(3) and (1) of the Act by on May21, 1981, terminating Dorothy Kay Martin.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record in this proceeding and pursu-ant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER9It is hereby ordered that the complaint herein be, andhereby is, dismissed in its entirety.9 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.441